Helm, J.
Plaintiff in error, Oantril, recovered the judgment to reverse which this proceeding was instituted. His position is that he was entitled to the full sum awarded in the state court by judgment in the replevin suit, and that that court could not, in the present action upon the replevin bond, review or re-investigate the matters then adjudicated. The replevin bond constituted a contract between Babcock and his sureties on the one hand, and Oantril on the other. Its terms are unequivocal. They stipulate for the payment, in case of defeat in the replevin action, of “such sum of moneyas may, from any cause, be recovered against the said plaintiff.” It is clear that the court below did not render judgment at the trial of the present suit in accordance'with this provision of the contract or undertaking. The property replevied was not redelivered, and by the condition of the obligation defendants were to pay Oantril $4,470.40, the value thereof as fixed by the judgment. It is asserted 'that defendant’s money recovery, where he succeeds in a replevin suit and the property seized by the plaintiff is not returned, is measured by the extent of his (defendant’s) interest therein. This legal proposition it is not necessary now to consider. If correct and unmodified by statute, it might have an important bearing were we *146trying or reviewing the replevin action. But the authorities are clear that the judgment rendered under statutes similar to ours (section 204, Civil Code), for the value of property in the replevin suit, is conclusive in a subsequent suit upon the replevin bond. The value of the property, together with plaintiff’s interest therein, is supposed to have been fully determined in the replevin action. Therefore these questions are treated in suit upon the bond as res adjudicata. 2 Suth. Dam. 51, and following. This rule of law is in our opinion decisive of the present case. To say that it shall not be is to relieve parties from the stipulations contained in their solemn written obligations under seal. Besides, it appears from the judgment in the replevin suit now under consideration that the sum awarded in case of failure to return the property was the exact amount then fixed by stipulation of the parties as the value of the property replevied. No question is made concerning the accuracy of this stipulation, and hence no controversy exists as to this point. When property in the hands of the United States marshal has been wrongfully seized under process from a state court, it (the state court) may properly render judgment for a return to the marshal of such property, or payment to him of the value if return be not made, though the merits of plaintiff’s claim are not adjudicated. Parks v. Wilcox, 6 Colo. 489. As suggested in that case, this proceeding is necessary to place the marshal in the exact position he occupied before being wrongfully dispossessed, and to fully protect the lawful process under which he acted. By virtue of the replevin judgment, the property, or the value thereof, as the case may be, is restored to the custody of the federal court. And it seems to us that that court is the proper forum in which to litigate (so far as the law and procedure may permit of litigation) all claims of ownership or interest asserted by the plaintiff in replevin to the property returned, or to the money paid in lieu thereof. Babcock’s interven*147tion before that court in the attachment suits against Herman Bros., and the trial therein of his claim of ownership, were evidently based upon this theory, though he had neither redelivered the property nor paid its value to the marshal.
It should perhaps be remarked in passing that section 13, page 540, Eevised Statutes 1868, has been repealed. The decisions of this court based upon that statute are therefore not authority at present. Besides, it is doubtful if the rule adhered to would be applied in cases like the one at bar, even were the statute still in force.
The judgment of the district court will be reversed and the cause remanded, with directions to enter judgment in favor of the marshal for the full amount awarded by the court in the replevin suit, together with legal interest to the date of such judgment.

jReversed.